DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1. The following is a non-Final Office Action in response to applicant’s arguments/filing filed on May 29, 2019
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/29/2019 was filed prior to the mailing date of the first office action on 6/21/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
Acknowledgment is made of applicant’s drawings submitted on 5/29/2019.

Oath/Declaration
Acknowledgment is made of applicant’s oath submitted on 5/29/2019

Application Data Sheet
Acknowledgment is made of applicant’s application data sheet submitted on 5/29/2019.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


1.) Claims 1-3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable under US 20190303666, Summers in view of US 20160144875, Kim

 	In regards to claim 1, Summers teaches a sensor computing system, comprising: 
a processor (see US 20190303666, Summers, fig. 4, where a computer system comprises a processor[404]); and 
a memory storing computer-readable instructions that(see US 20190303666, Summers, fig. 4, where a system comprises a memory[406]), when executed by the processor, cause the system to: 
receive sensor data from one or more sensors (see US 20190303666, Summers, para. 0125, where sensors may be used to implicitly provide input data); 
preprocess the sensor data with a simplified state estimation (SSE) module to calculate a variance, wherein the SSE module uses a machine learning model trained using a data set(see US 20190303666, Summers, para. 0094, where a variance is generated using an objective function[i.e. SSE] using the output of a machine learning model using training data and supervised by a training algorithm);  	Summers does not teach generate a processing code for the sensor data based on the variance; 
associate the processing code with the sensor data; 
associate a prioritization code with the sensor data; and 
send the sensor data, the processing code, and the prioritization code to a real-time processing platform, wherein the platform processes the sensor data, when the platform is busy, in an order based on at least the prioritization code 	However, Kim teaches generate a processing code for the sensor data based on the variance(see US 20160144875, Kim, para. 0009, where a change characteristic[i.e. processing code] is generated based on variances of the sensor data); 
associate the processing code with the sensor data(see US 20160144875, Kim, para. 0009, where the change characteristic[i.e. processing code] is dependent on the sensor data); 
associate a prioritization code with the sensor data(see US 20160144875, Kim, para. 0009, where priority data is based on frequency in change of the sensor data); and 
send the sensor data, the processing code, and the prioritization code to a real-time processing platform, wherein the platform processes the sensor data, when the platform is busy, in an order based on at least the prioritization code(see US 20160144875, Kim, para. 0007 and 0008, where priority data[e.g. all data related to prioritization i.e. prioritized sensor data, priority information, etc] is transmitted to a sensor monitoring center, wherein sensor data is generated in real time). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Summers with the teaching of Kim because a user would have been motivated to apply data prioritization in realtime, as taught by Kim, in order to efficiently process frequently used sensor information, taught by Summers, in order to prevent operational mistakes(see Kim, para. 0005)
  
 	In regards to claim 2, the combination of Summers and Kim teach the system of claim 1, further comprising the one or more sensors, wherein the one or more sensors are communicatively coupled to the processor and comprise one or more of: 
an ultrasonic sensor; 
a camera(see US 20190303666, Summers, para. 0127, where input device includes cameras); 
a microphone(see US 20190303666, Summers, para. 0127, where input device may include microphones); 
a pressure sensor; and 
a passive infrared receiver.  

 	In regards to claim 3, the combination of Summers and Kim teach the system of claim 1, further comprising: 
a neural network comprising a graphics processing unit configured to calculate the variance using the sensor data and output of the SSE module(see US 20160144875, Kim, para. 0050, where a WSN manager processes sensor data and outputs a variance result).   	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Summers with the teaching of Kim because a user would have been motivated to apply data prioritization in realtime, as taught by Kim, in order to efficiently process frequently used sensor information, taught by Summers, in order to prevent operational mistakes(see Kim, para. 0005)

 	In regards to claim 13, Summers teaches a method comprising: 
receive, by a sensor computing system comprising at least a processor and a memory, sensor data from one or more sensors(see US 20190303666, Summers, para. 0125, where sensors may be used to implicitly provide input data); 
preprocess, by a simplified state estimation (SSE) module comprising a graphics processing unit (GPU) of the sensor computing system(see US 20190303666, Summers, para. 0094, 0096 and 0115, where a variance is generated using an objective function[i.e. SSE] using the output of a machine learning model using training data and supervised by a training algorithm, wherein an artificial neural network is a machine learning algorithm that may exploit the hardware of a GPU), 
 	Summers does not teach the sensor data to calculate a variance; 
generate, by the processor of the sensor computing system, a processing code for the sensor data based on the variance; 
associate, by the processor of the sensor computing system, the processing code with the sensor data; 
associate, by the processor of the sensor computing system, a prioritization code with the sensor data; and 
send, by the processor of the sensor computing system, the sensor data, the processing code, and the prioritization code to a real-time processing platform, wherein the real-time processing platform processes the sensor data, when the platform is busy, in an order based on at least the prioritization code 	However, Kim teaches the sensor data to calculate a variance (see US 20160144875, Kim, para. 0050, where a WSN manager processes sensor data [e.g. camera employee GPU]] and outputs a variance result); 
generate, by the processor of the sensor computing system, a processing code for the sensor data based on the variance(see US 20160144875, Kim, para. 0009, where a change characteristic[i.e. processing code] is generated based on variances of the sensor data); 
associate, by the processor of the sensor computing system, the processing code with the sensor data(see US 20160144875, Kim, para. 0009, where the change characteristic[i.e. processing code] is dependent on the sensor data); 
associate, by the processor of the sensor computing system, a prioritization code with the sensor data(see US 20160144875, Kim, para. 0009, where the change characteristic[i.e. processing code] is dependent on the sensor data); and 
send, by the processor of the sensor computing system, the sensor data, the processing code, and the prioritization code to a real-time processing platform, wherein the real-time processing platform processes the sensor data, when the platform is busy, in an order based on at least the prioritization code(see US 20160144875, Kim, para. 0007 and 0008, where priority data[e.g. all data related to prioritization i.e. prioritized sensor data, priority information, etc] is transmitted to a sensor monitoring center, wherein sensor data is generated in real time). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Summers with the teaching of Kim because a user would have been motivated to apply data prioritization in realtime, as taught by Kim, in order to efficiently process frequently used sensor information, taught by Summers, in order to prevent operational mistakes(see Kim, para. 0005)


2.) Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable under US 20190303666, Summers in view of US 20160144875, Kim and further in view US 20170139417, Reiff
 	In regards to claim 4, the combination of Summers and Kim teach the system of claim 1. The combination of Summers and Kim do not teach wherein the one or more sensors are arranged in a parking lot of a retail banking location, and the sensor computing system designates the received sensor data for data fusion 	However, Reiff teaches wherein the one or more sensors are arranged in a parking lot of a retail banking location, and the sensor computing system designates the received sensor data for data fusion (see US 20170139417, Reiff, para. 033, where a sensor fusion algorithm may be used to recognize surrounding vehicles and conflicting road markings in a parking lot).  	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Summers and Kim with the teaching of Reiff because a user would have been motivated to utilize multiple sensors, taught by Reiff, to improve information accuracy, in order to reduce data processing times.(see Reiff, para. 0009) 

 	In regards to claim 14, the combination of Summers and Kim teach the method of claim 13. The combination of Summers and Kim do not teach wherein the one or more sensors are arranged in a parking lot of a retail banking location, and the sensor computing system designates the received sensor data for data fusion 	However, Reiff teaches wherein the one or more sensors are arranged in a parking lot of a retail banking location, and the sensor computing system designates the received sensor data for data fusion (see US 20170139417, Reiff, para. 033, where a sensor fusion algorithm may be used to recognize surrounding vehicles and conflicting road markings in a parking lot).  	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Summers and Kim with the teaching of Reiff because a user would have been motivated to utilize multiple sensors, taught by Reiff, to improve information accuracy, in order to reduce data processing times.(see Reiff, para. 0009)  


3.) Claims 5, 6, 10, 12, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable under US 20190303666, Summers in view of US 20160144875, Kim and further in view and further in view of US 10303869, Duke

 	In regards to claim 5, the combination of Summers and Kim teach the system of claim 1. The combination of Summers and Kim do not teach wherein the one or more sensors are arranged in an automated teller machine, and the sensor computing system designates the received sensor data for a processing code corresponding to historical data access 	However, Duke teaches wherein the one or more sensors are arranged in an automated teller machine, and the sensor computing system designates the received sensor data for a processing code corresponding to historical data access (see US 10303869, Duke, col. 3, lines 54-59 and col. 8, lines 52-61, where an IoT device may include an external sensor associated with an ATM, wherein historical data is permitted to be accessed from an external data store).  	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Summers and Kim with the teaching of Duke because a user would have been motivated to apply multifactor authentication, taught by Duke, in order to enhance data protection of collected sensor information, measured by the combination of Summers and Kim, in order to prevent data access by unauthorized entities(see Duke, col. 1, lines 6-31)

 	In regards to claim 6, the combination of Summers and Kim teach the system of claim 1. The combination of Summers and Kim do not teach further comprising: 
an Internet of Things gateway device communicatively coupling the sensory computing system to the real-time processing platform 	However, Duke teaches further comprising: 
an Internet of Things gateway device communicatively coupling the sensory computing system to the real-time processing platform(see US 10303869, Duke, col. 3, lines 33-59 where a multifactor authentication may be applied in real-time allowing access to IoT devices). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Summers and Kim with the teaching of Duke because a user would have been motivated to apply multifactor authentication, taught by Duke, in order to enhance data protection of collected sensor information, measured by the combination of Summers and Kim, in order to prevent data access by unauthorized entities(see Duke, col. 1, lines 6-31)   

 	In regards to claim 10, the combination of Summers and Kim teach the system of claim 1. The combination of Summers and Kim do not teach wherein the processing code corresponds to one of: 
data fusion, remove noise, replace missing data, and historical data access 	However, Duke teaches wherein the processing code corresponds to one of: 
data fusion, remove noise, replace missing data, and historical data access (see US 10303869, Duke, col. 8, lines 52-61, where access to historical data is provided).  	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Summers and Kim with the teaching of Duke because a user would have been motivated to apply multifactor authentication, taught by Duke, in order to enhance data protection of collected sensor information, measured by the combination of Summers and Kim, in order to prevent data access by unauthorized entities(see Duke, col. 1, lines 6-31)

 	In regards to claim 12, the combination of Summers and Kim teach the system of claim 1. The combination of Summers and Kim do not teach wherein the real-time processing platform is configured to, in response to the processing code corresponding to historical data access, query a database for historical sensor data sharing characteristics with the received sensor data 	However, Duke teaches wherein the real-time processing platform is configured to, in response to the processing code corresponding to historical data access, query a database for historical sensor data sharing characteristics with the received sensor data (see US 10303869, Duke, col. 8, lines 52-61, where access to historical data is provided).  	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Summers and Kim with the teaching of Duke because a user would have been motivated to apply multifactor authentication, taught by Duke, in order to enhance data protection of collected sensor information, measured by the combination of Summers and Kim, in order to prevent data access by unauthorized entities(see Duke, col. 1, lines 6-31)

 	In regards to claim 15, the combination of Summers and Kim teach the method of claim 13. The combination of Summers and Kim do not teach wherein the one or more sensors are arranged in an automated teller machine, and the sensor computing system designates the received sensor data for a processing code corresponding to historical data access 	However, Duke teaches wherein the one or more sensors are arranged in an automated teller machine, and the sensor computing system designates the received sensor data for a processing code corresponding to historical data access (see US 10303869, Duke, col. 3, lines 54-59 and col. 8, lines 52-61, where an IoT device may include an external sensor associated with an ATM, wherein historical data is permitted to be accessed from an external data store).  	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Summers and Kim with the teaching of Duke because a user would have been motivated to apply multifactor authentication, taught by Duke, in order to enhance data protection of collected sensor information, measured by the combination of Summers and Kim, in order to prevent data access by unauthorized entities(see Duke, col. 1, lines 6-31)

 	In regards to claim 18, the combination of Summers and Kim teach the method of claim 13, wherein the processing code corresponds to one of: wherein the one or more sensors comprises one or more of: 
 	an ultrasonic sensor, a camera(see US 20190303666, Summers, para. 0127, where input device includes cameras), a microphone(see US 20190303666, Summers, para. 0127, where input device may include microphones), a pressure sensor, and a passive infrared receiver; and
 the combination of Summers and Kim do not teach data fusion, remove noise, replace missing data, and historical data access 	However, Duke teaches data fusion, remove noise, replace missing data, and historical data access (see US 10303869, Duke, col. 8, lines 52-61, where access to historical data is provided). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Summers and Kim with the teaching of Duke because a user would have been motivated to apply multifactor authentication, taught by Duke, in order to enhance data protection of collected sensor information, measured by the combination of Summers and Kim, in order to prevent data access by unauthorized entities(see Duke, col. 1, lines 6-31)
.  

4.) Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable under US 20190303666, Summers in view of US 20160144875, Kim and further in view and further in view of US 20040217881, Pedyash

 	In regards to claim 7, the combination of Summers and Kim teach the system of claim 1. The combination of Summers and Kim do not teach wherein the associate the processing code with the sensor data comprises inserting the processing code into a first field in a header of a packet storing the received sensor data; and 
wherein the associate the prioritization code with the sensor data comprises inserting the prioritization code into a second field in the header of the packet. 	However, Pedyash teaches wherein the associate the processing code with the sensor data comprises inserting the processing code into a first field in a header of a packet storing the received sensor data(see US 20040217881, Pedyash, para. 0031, where a packet includes a header section and data section that includes sensor data, and priority information); and 
wherein the associate the prioritization code with the sensor data comprises inserting the prioritization code into a second field in the header of the packet(see US 20040217881,  Pedyash, para. 0031, where a packet includes a header section and data section that includes sensor data, and priority information) 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Summers and Kim with the teaching of Pedyash because a user would have been motivated to improve the operational efficiency for the system taught by the combination of Summers and Kim, by optimizing power utilization, taught by Pedyash, in order to efficiently distribute data information while only employing high power usage as needed(see Pedyash, para. 0012)
  
 	In regards to claim 16, the combination of Summers and Kim teach the method of claim 13. The combination of Summers and Kim do not teach wherein the associate the processing code with the sensor data comprises inserting the processing code into a first field in a header of a packet storing the received sensor data; and 
wherein the associate the prioritization code with the sensor data comprises inserting the prioritization code into a second field in the header of the packet 	However, Pedyash teaches wherein the associate the processing code with the sensor data comprises inserting the processing code into a first field in a header of a packet storing the received sensor data(see US 20040217881, Pedyash, para. 0031, where a packet includes a header section and data section that includes sensor data, and priority information); and 
wherein the associate the prioritization code with the sensor data comprises inserting the prioritization code into a second field in the header of the packet(see US 20040217881,  Pedyash, para. 0031, where a packet includes a header section and data section that includes sensor data, and priority information).  
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Summers and Kim with the teaching of Pedyash because a user would have been motivated to improve the operational efficiency for the system taught by the combination of Summers and Kim, by optimizing power utilization, taught by Pedyash, in order to efficiently distribute data information while only employing high power usage as needed(see Pedyash, para. 0012)

5.) Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable under US 20190303666, Summers in view of US 20160144875, Kim and further in view and further in view of US 5699521, Lizuka

 	In regards to claim 8, the combination of Summers and Kim teach the system of claim 1. The combination of Summers and Kim do not teach wherein the memory further stores computer-readable instructions that, when executed by the processor, cause the system to: 
insert the processing code into a header of a packet of the received sensor data; and 
insert the prioritization code into the header of the packet 	However, Lizuka teaches wherein the memory further stores computer-readable instructions that, when executed by the processor, cause the system to: 
insert the processing code into a header of a packet of the received sensor data(see US 5699521, Lizuka, fig. 6, items 624 and 625, processing data in header); and 
insert the prioritization code into the header of the packet(see US 5699521, Lizuka, fig. 6, items 620, priority data in header).   	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Summers and Kim with the teaching of Lizuka because a user would have been motivated to improve data transmission efficiency, taught by the combination of Summers and Kim, by prioritizing realtime and delay processing of data, taught by Lizuka, in order to efficiently process mixed data types having a plurality of priority types or no priority(see Lizuka, col. 1, lines 6-13) 

6.) Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable under US 20190303666, Summers in view of US 20160144875, Kim and further in view and further in view of US 20120271876, Martch

 	In regards to claim 9, the combination of Summers and Kim teach the system of claim 1. The combination of Summers and Kim do not teach wherein latency of the received sensor data is reduced as a result of the preprocessing step 	However, Martch teaches wherein latency of the received sensor data is reduced as a result of the preprocessing step (see US 20120271876, Martch, para. 0012, where preprocessing for served applications reduces latency).  	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Summers and Kim with the teaching of Martch because a user would have been motivated to enhance data processing efficiency, taught by the combination of Summers and Kim, by performing data preprocessing, taught by Martch, in order to reduce latency for a given application state(see Martch, para. 0001)

 	In regards to claim 17, the combination of Summers and Kim teach the method of claim 13. The combination of Summers and Kim did not teach wherein latency of the received sensor data is reduced as a result of the preprocessing step 	However, Martch teaches wherein latency of the received sensor data is reduced as a result of the preprocessing step (see US 20120271876, Martch, para. 0012, where preprocessing for served applications reduces latency).  	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Summers and Kim with the teaching of Martch because a user would have been motivated to enhance data processing efficiency, taught by the combination of Summers and Kim, by performing data preprocessing, taught by Martch, in order to reduce latency for a given application state(see Martch, para. 0001)

7.) Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable under US 20190303666, Summers in view of US 20160144875, Kim and further in view and further in view of US 6233393, Yanagihara

 	In regards to claim 11, the combination of Summers and Kim teach the system of claim 1. The combination of Summers and Kim do not teach wherein the processing code and the priority code have a one-to-one relationship 	However, Yanagihara teaches wherein the processing code and the priority code have a one-to-one relationship (see US 6233393, Yanagihara, col. 7, lines 22-39, where a priority is associated with a processing code in the header).  	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Summers and Kim with the teaching of Yanagihara because a user would have been motivated to improve data processing, taught by the combination of Summers and Kim, for data communicated via isochronous communication or asynchronous communication, taught by Yanagihara, by processing data navigation related data at a receiving side in order to reduce the amount of data processing that would otherwise be required by the transmitting side device(see Yanagihara, col. 3, lines 32-38) 


8.) Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20190303666, Summers in view US 20160144875, Kim and further in view of US 10303869, Duke

In regards to claim 19, Summer teaches one or more non-transitory computer-readable media storing instructions that, when executed by a sensor computing system comprising at least one processor and memory, cause the sensor computing system to: 
receive sensor data from one or more sensors (see US 20190303666, Summers, para. 0125, where sensors may be used to implicitly provide input data)comprising one or more of an ultrasonic sensor, a camera(see US 20190303666, Summers, para. 0127, where input device includes cameras), a microphone(see US 20190303666, Summers, para. 0127, where input device may include microphones), a pressure sensor, and a passive infrared receiver; and wherein latency of the received sensor data is reduced after execution of the instructions stored in the non-transitory computer-readable media of the sensor computing system(see US 20190303666, Summers, para. 0098 and 0115, where an Artificial Neural Network[ANN] may be configured to reduce network layering and reducing latency);
 	Summers does not teach preprocess, by a simplified state estimation (SSE) module comprising a graphics processing unit (GPU), the sensor data to calculate a variance; 
generate a processing code for the sensor data based on the variance, 
associate the processing code with the sensor data; 
associate a prioritization code with the sensor data; and 
send the sensor data, the processing code, and the prioritization code to a real- time processing platform, wherein the real-time processing platform processes the sensor data, when the platform is busy, in an order based on at least the prioritization code), 	However, Kim teaches preprocess, by a simplified state estimation (SSE) module comprising a graphics processing unit (GPU), the sensor data to calculate a variance(see US 20160144875, Kim, para. 0050, where a WSN manager processes sensor data [e.g. camera employee GPU]] and outputs a variance result); 
generate a processing code for the sensor data based on the variance(see US 20160144875, Kim, para. 0009, where a change characteristic[i.e. processing code] is generated based on variances of the sensor data), 
associate the processing code with the sensor data(see US 20160144875, Kim, para. 0009, where the change characteristic[i.e. processing code] is dependent on the sensor data); 
associate a prioritization code with the sensor data(see US 20160144875, Kim, para. 0009, where priority data is based on frequency in change of the sensor data); and 
send the sensor data, the processing code, and the prioritization code to a real- time processing platform, wherein the real-time processing platform processes the sensor data, when the platform is busy, in an order based on at least the prioritization code(see US 20160144875, Kim, para. 0007 and 0008, where priority data[e.g. all data related to prioritization i.e. prioritized sensor data, priority information, etc] is transmitted to a sensor monitoring center, wherein sensor data is generated in real time),
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Summers with the teaching of Kim because a user would have been motivated to apply data prioritization in realtime, as taught by Kim, in order to efficiently process frequently used sensor information, taught by Summers, in order to prevent operational mistakes(see Kim, para. 0005) 	the combination of Summers and Kim do not teach wherein the processing code corresponds to one of data fusion, remove noise, replace missing data, and historical data access 	However, Duke teaches wherein the processing code corresponds to one of data fusion, remove noise, replace missing data, and historical data access (see US 10303869, Duke, col. 8, lines 52-61, where access to historical data is provided). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Summers and Kim with the teaching of Duke because a user would have been motivated to apply multifactor authentication, taught by Duke, in order to enhance data protection of collected sensor information, measured by the combination of Summers and Kim, in order to prevent data access by unauthorized entities(see Duke, col. 1, lines 6-31)
  
 	In regards to claim 20, the combination of Summers, Kim, and Duke teach the one or more non-transitory computer-readable media of claim 19, wherein the one or more sensors are arranged in an automated teller machine(see US 10303869, Duke, col. 3, lines 54-59 and col. 8, lines 52-61, where an IoT device may include an external sensor associated with an ATM, wherein historical data is permitted to be accessed from an external data store). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Summers and Kim with the teaching of Duke because a user would have been motivated to apply multifactor authentication, taught by Duke, in order to enhance data protection of collected sensor information, measured by the combination of Summers and Kim, in order to prevent data access by unauthorized entities(see Duke, col. 1, lines 6-31)


CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LANE whose telephone number is (571)270-7469.  The examiner can normally be reached on 571 270 7469 from 8:00 AM to 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Taghi Arani, can be reached on 571 272 3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/GREGORY A LANE/      Examiner, Art Unit 2438                                                                                                                                                                                                  




/TAGHI T ARANI/Supervisory Patent Examiner, Art Unit 2438                                                                                                                                                                                                        /TAGHI T ARANI/Supervisory Patent Examiner, Art Unit 2438